On September 27,1995, the Court found the defendant in violation of the conditions of his suspended sentence and it is the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of two (2) years on Count I for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. (The sentence on Count II has expired.) It is the recommendation of the Court that as a condition of early release or parole that the defendant shall pay all of the restitution and Court costs as ordered herein together with additional public defender fees in the amount of One Hundred Dollars ($100.00). Due to the defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed *6time between the date of his conviction and the date of this Order, except that he shall receive credit from December 16, 1989, through January 4, 1990; from July 21, 1990, through July 26, 1990; from August 9, 1990, through August 22,1990; from March 4, 1992, through March 23,1992; from October 29,1993, through November 1,1993; from October 30, 1994, through February 8, 1995; from March 1, 1995, through March 24, 1995; for one hundred eighty-nine (189) days jail time which he has previously served.
DATED this 19th day of March, 1996.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal